       Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO


ALBERT OTERO                                         §
                                                     §
         Plaintiff,                                  §
                                                     §          CIVIL NO. ______________
v.                                                   §
                                                     §          JURY TRIAL DEMANDED
LIFESTYLE ASSET MANAGEMENT,                          §
LLC, and LIGITA GIDOOMAL                             §
REVOCABLE TRUST,                                     §
                                                     §
         Defendants.                                 §
                                                     §

                                 PLAINTIFFS’ ORIGINAL COMPLAINT

            Plaintiff Albert Otero (“Plaintiff” or “Mr. Otero”) files this Original Complaint against

     Defendants Lifestyle Asset Management, LLC (“Manager”) and Ligita Gidoomal Revocable Trust

     (“Gidoomal”) (collectively, “Defendants”), and in support thereof show the following:

                                             INTRODUCTION

            1.        About a year ago, Mr. Otero agreed to purchase ten equity units in Lifestyle Kauai,

     LLC (“Company”), which owns a luxury investment property managed by the Manager. Mr. Otero

     received full ownership of five units upon closing and his payment of over a half-million dollars.

     The other five units were held by the “seller” of these units, Defendant Gidoomal, as collateral

     pending Mr. Otero’s final payment of $480,000 in late December 2020. Mr. Otero’s final payment,

     however, is subject to the terms and conditions in his agreements with the Manager, including the

     condition that the Manager transfer the units owed to Mr. Otero “free and clear of all liens and

     encumbrances of any kind.”




     PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 1
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 2 of 21




       2.      After closing on his agreement with the Manager, Mr. Otero discovered that the

Manager has failed to pay hundreds of thousands of dollars in past expenses, liens, and taxes owed

by the Company in violation of the Company’s governing documents. He also discovered that the

Manager has failed or refused to collect any shared expenses owed under the Company’s Operating

Agreement from most of the Company’s other equity owners, including Defendant Gidoomal who

has never paid any shared expenses on the five units held in collateral for Mr. Otero. Mr. Otero

raised these failures with the Manager and demanded that the Manager cure them, but the Manager

has refused, telling Mr. Otero, “[a]s for paying the balances due…, that is not going to happen…

before you fund the $480,000.”

       3.      Accordingly, Mr. Otero is left with no choice but to bring this action against

Defendants seeking to enforce and uphold their obligations to Mr. Otero under the controlling

agreements and Colorado law.

                                            PARTIES

       4.      Plaintiff Albert Otero is a natural person and resident of California.

       5.      Defendant Lifestyle Asset Management, LLC is a Colorado limited liability

company and its principal place of business is 155 E. Boardwalk Dr., Suite 473, Fort Collins,

Colorado 80525. On information and belief, its members are all residents of Colorado and/or states

other than California, where Mr. Otero resides. It may be served through its registered agent,

Lifestyle Asset Group, LLC, at 155 E. Boardwalk Dr., Suite 473, Fort Collins, Colorado 80525.

       6.      Defendant Ligita Gidoomal Revocable Trust is a Florida-based entity that may be

served at 6000 Island Blvd., Unit #2302, Aventura, Florida 33160. On information and belief, it




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 2
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 3 of 21




may also be served via its agent, Ligita Gidoomal, a Florida resident, at said address or wherever

she may be found.

                                  JURISDICTION & VENUE

       7.      The Court has diversity jurisdiction over this matter pursuant 28 U.S.C § 1332,

because Plaintiff and Defendants are citizens of different States and the amount in controversy in

this action exceeds $75,000.

       8.      The Court also has federal question jurisdiction over this matter pursuant to 28

U.S.C. § 1331, because Plaintiff’s declaratory judgment claim arises under federal law.

       9.      To the extent the Court does not have subject matter jurisdiction over one or more

of Plaintiff’s claims, the Court has supplemental jurisdiction over such claims pursuant to 28

U.S.C. §§ 1367(a) and/or (b).

       10.     The Court has personal jurisdiction over the Manager because Manager is a resident

or citizen of Colorado. The Court also has personal jurisdiction over Manager because Plaintiff’s

claims arise out of or relate to Manager’s minimum contacts with this forum. In addition, Manager

consented to jurisdiction in this forum pursuant to the forum selection clause in the Operating

Agreement that Plaintiff’s claims arise out of and/or relate to.

       11.     The Court has personal jurisdiction over Gidoomal because Plaintiff’s claims arise

out of or relate to Gidoomal’s minimum contacts with this forum and exercising jurisdiction over

Gidoomal would not offend traditional notions of fair play and substantial justice. Gidoomal’s

minimum contacts with this forum include without limitation investing in a Colorado limited

liability company, agreeing to become a member of a Colorado limited liability company pursuant

to the Operating Agreement, and Gidoomal’s contacts with the Manager, which is a Colorado-



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 3
     Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 4 of 21




based company whose representatives are residents of Colorado. In addition, Gidoomal consented

to jurisdiction in this forum pursuant to the forum selection clause in the Operating Agreement

that Plaintiff’s claims arise out of and/or relate to.

        12.     Venue is proper in this forum, because Defendants expressly agreed in the

Operating Agreement that suit may be brought in this venue. Venue is also proper, because a

substantial part of the events giving rise to Plaintiff’s claims occurred in this venue.

                                                FACTS

A.      The Company Owns a Luxury Property, Managed by the Defendant-Manager, for
        the Use and Enjoyment of Its Equity Owner Members.

         13.    The Company is a manager-managed limited liability company, meaning it is

managed by a single managing member, and its other members (the “Equity Owner Members”)

are investors who have no management powers or responsibilities.

         14.    Defendant Lifestyle Asset Group, LLC (the Manager) is the managing member of

the Company and has been since the Company’s inception in 2018.

         15.    In October 2018, the Company acquired a luxury residence at Timbers Hokuala

Kauai Laola #1004, Kauai, Hawaii (“the Property”) for the use and benefit of the Equity Owner

Members. Similar to a time share, each Equity Owner Member is allocated a certain number of

weeks during the year to enjoy exclusive use of the Property. The more equity an Equity Owner

Member acquires in the Company, the more weeks that Member is allocated to use the Property

during the year.

         16.    Unlike a time share, however, the Equity Owner Members’ substantial investment

in the Company affords them certain rights and interests in the Property. The Equity Owner

Members’ rights under these governing documents include, among others, a share of any profits


PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 4
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 5 of 21




generated from the Manager’s rental of the Property to third parties, a share of the proceeds from

the sale of the Property, and usage and reservation rights.

        17.    To become a member of the Company, each Equity Owner Member must execute

the Subscription Agreement provided with the Company’s Offering Documents and make an

initial capital contribution. Each Equity Owner Member must also agree to the terms of the

Operating Agreement and/or is bound by the terms of the Operating Agreement upon becoming

an Equity Owner Member.

        18.    A true and correct copy of the Company’s Operating Agreement is attached hereto

as Exhibit A and incorporated herein by reference. A true and correct copy the Company’s

Management Authority and Reservation Policies and Procedures (“Management Authority”) that

was included in the Offering Documents provided by the Manager to Mr. Otero is attached hereto

as Exhibit B and incorporated herein by reference.

        19.    The Operating Agreement imposes certain obligations on the Equity Owner

Members to ensure they proportionately contribute to the success of the Property, including: each

“Equity Owner Member shall pay the Company Quarterly Shared Expenses equal to $1,093.75,

for an aggregate fee of $4,375 per year for one (1) equity unit.” Operating Agreement ¶ 5.03(a).

        20.    The Operating Agreement generally “may be amended or modified from time to

time only by a written instrument adopted by the Manager or Managers and executed and agreed

to by a Super Majority Vote” of the Equity Owner Members. Id. art. 9 (emphasis added). The

Operating Agreement “contains the entire agreement and understanding between the Manager and

the Members.” Id. ¶ 12.01. It also “supersedes all prior oral and written understandings and

agreements between them concerning the Company and the Company property.” Id. The Operating



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 5
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 6 of 21




Agreement further makes clear that “[t]here are no representations, agreements, arrangements or

understandings, oral or written, between or among the parties [t]hereto relating to the subject

matter of th[e] Agreement which are not fully expressed” in the Operating Agreement. Id.

        21.    The Property is located at a private resort and residence club that is managed by a

company known as Timbers Resorts (“Timbers”). Timbers generally rents the Property and other

residences at the resort to third parties, provides and manages shared amenities at the resort, and

issues bills to the Company for ongoing expenses at the Property. Ultimately, however, Timbers

is not responsible for managing the Property.

        22.    Rather, the Equity Owner Members entrust the Manager with “the exclusive right

to manage the Company’s business.” Operating Agreement ¶ 6.01.

        23.    In carrying outs its powers, the Manager owes various fiduciary duties to the Equity

Owner Members under Colorado law, including without limitation the duty to account, the duty to

provide timely and accurate information, the duty of care, the duties to act competently and

diligently in relation to the Company’s business, the duty of loyalty, and the duty to refrain from

competing with the Company. See, e.g., C.R.S. §§ 7-80-404 to -408.

        24.    The Company’s governing documents also require the Manager to effectively

manage and prevent waste to the Property in a number of ways, including without limitation:

           a. The Manager is required to bill the Equity Owner Members for their respective
              Shared Expenses and shall “make every effort to collect the same promptly in
              accordance with the Operating Agreement.” Management Authority ¶ 11.1

           b. The Manager must not “encumber, mortgage, or pledge for security the Property of
              the Company nor any Member’s interest in the Company; nor shall Manager have
              authority to incur debt in the name or for the responsibility of the Company, directly
              or contingently….” Operating Agreement ¶ 6.01(f).




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 6
     Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 7 of 21




              c. The Manager must pay all property taxes and expenses associated with the Property
                 and “shall cause the preparation and timely filing of all tax returns required to be
                 filed by the Company….” Id. ¶¶ 6.02(b), (i), (l), 7.08.

              d. The Manager “shall maintain the [Property] and the furnishings therein in a first-
                 class manner and direct, supervise and order to be done all things reasonably
                 necessary for the proper maintenance, repair and replacement of properties.”
                 Management Authority ¶ 12.1.

              e. The Manager “shall obtain all necessary insurance for the [Property] and keep them
                 in force by timely payments and by the filing and processing of claims arising from
                 time to time.” Id. ¶ 13.1.

              f. The Manager must separately account for and maintain the funds of the Company,
                 Equity Owner Members, and Manager, and in doing so, “[t]he Company’s funds
                 may not be commingled with the funds of any Manager or Member.” Operating
                 Agreement ¶ 10.05.

              g. All of the Manager’s duties and obligations under the Operating Agreement must
                 be exercised consistent with the Manager’s obligation of good faith and fair dealing,
                 which cannot be waived. See C.R.S. § 7-80-108(2)(d).

B.      Mr. Otero Agreed to Purchase Ten Membership Units in the Company Subject to the
        Terms and Conditions in the Offering Documents, Including that the Manager
        Transfer the Last Five Units to Him—“Free and Clear of All Liens and
        Encumbrances”—Upon His Final Purchase Payment in late December 2020.

        25.      On or around December 24, 2019, Mr. Otero and the Manager executed a

Subscription Agreement for his acquisition of seven membership units in the Company. A true and

correct copy of this Subscription Agreement and the signature pages thereto is attached hereto as

Exhibit C and incorporated herein by reference.

        26.      In executing and agreeing to the Subscription Agreement, Mr. Otero and the

Manager agreed and incorporated by reference therein to the terms and conditions of the Operating

Agreement (Exhibit A) and the Management Authority (Exhibit B).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 7
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 8 of 21




       27.     The Manager and Mr. Otero also executed an Addendum to Membership Materials

on or around December 24, 2019 (the “Addendum”). A true and correct copy of this Addendum

and the signature pages thereto is attached hereto as Exhibit D and corporate herein by reference.

       28.     Collectively, the Operating Agreement (Exhibit A), Management Authority

(Exhibit B), Subscription Agreement (Exhibit C), and Addendum (Exhibit D) formed the

“Offering Documents” that Mr. Otero and the Manager agreed to in connection with his initial

acquisition of membership units in the Company on or around December 24, 2019.

       29.     Under the Offering Documents, Mr. Otero agreed to purchase seven units in the

Company for $810,000. See Ex. D (Addendum). Two of his seven units were to “transferred free

and clear” to Mr. Otero “immediately” upon his payment of $330,000 by December 27, 2019. Id.

Of this $330,000 payment, the parties agreed that $110,000 would “be considered a down payment

on” Mr. Otero’s remaining five units. Id. Mr. Otero agreed to fund the other $480,000 to complete

his acquisition of the remaining five units “365 days” after his initial payment, subject to all “terms

and conditions…presented in the…Offering Documents.” Id.

       30.     The “terms and conditions” in the Offering Documents that Mr. Otero’s payment

obligations are subject to include the Manager’s agreement that Mr. Otero’s five remaining units

in the Company “shall be held by the seller as collateral until such time the full payment is made.”

Id. Another condition is that the Manager must issue the five units to Mr. Otero as “fully paid and

non-assessable free and clear of all liens and encumbrances of any kind.” Ex. C (Subscription

Agreement ¶ 6) (emphasis added).

       31.     In addition, Mr. Otero’s agreement to pay for his five remaining units in the

Company are subject to the terms and conditions described above regarding each Equity Owner



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 8
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 9 of 21




Member’s obligation to pay quarterly shared expenses in accordance with the Operating

Agreement and the Manager’s obligation to promptly collect such expenses, the Manager’s

obligation not to encumber the Property or any Member’s interests, the Manager’s obligation not

to incur debt for the Company, and the Manager’s obligation to timely pay all taxes and expenses

owed on the Property. His obligation to pay is also subject to the condition that the Manager

transfer his units to him free and clear of all liens and encumbrances of any kind.

       32.     Following execution of the Offering Documents, Mr. Otero paid $330,000 to the

Manager and received his initial two units.

       33.     In or around January 2020, Mr. Otero acquired three additional units in the

Company for $306,000 that he paid to the Manager contemporaneous with his acquisition.

       34.     Thus, Mr. Otero agreed to purchase a total of ten units in the Company, five of

which he fully acquired and paid for by January 2020. The other five (the “Collateral Units”), as

discussed, “shall be held by the seller as collateral” pending his final purchase payment and subject

to the terms and conditions in the Offering Documents described above. Ex. D (Addendum).

       35.     The Manager has represented to Mr. Otero that the “seller,” who the Manager

agreed “shall” hold the five Collateral Units as collateral, is Defendant Ligita Gidoomal Revocable

Trust (“Gidoomal”). As an Equity Owner Member, Gidoomal agreed and is bound by the same

terms and conditions in the Operating Agreement as Mr. Otero, including without limitation the

obligation to timely and fully pay Quarterly Shared Expenses in accordance with Paragraph 5.03

of the Operating Agreement.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 9
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 10 of 21




C.     The Manager Has Breached and Continues to Breach Its Contractual and Fiduciary
       Obligations by Causing the Company to Incur Substantial Unpaid Debts and Taxes.

       36.     To date, Mr. Otero has fully performed his obligations under the Offering

Documents and all other governing documents of the Company. Among other things, Mr. Otero

has tendered or paid the initial capital contribution owed to date under the Offering Documents.

       37.     Mr. Otero has also fully and timely paid his portion of the Quarterly Shared

Expenses since becoming an Equity Owner Member. Indeed, in or around January 2020, Mr. Otero

paid the Manager over $40,000 as full payment on his Shared Expenses for all of 2020 (referred

to hereinafter as Mr. Otero’s “2020 Shared Expense Payment”).

       38.     Although the Offering Documents only require Mr. Otero to pay Shared Expenses

on a “quarterly” basis, Ex. A (Operating Agreement ¶ 5.03(a)), he pre-paid his entire year of Shared

Expenses in or around January 2020, because the Manager represented to him that the other Equity

Owner Members pre-paid their Shared Expenses in this manner as well.

       39.     Nonetheless, Mr. Otero reasonably understood from the Offering Documents and

his communications with the Manager that his 2020 Shared Expense Payment would be used to

pay expenses incurred in 2020. Prior to his execution of the Offering Documents and pre-payment

of Shared Expenses, the Manager never disclosed or suggested to Mr. Otero that his 2020 Shared

Expenses Payment would be used to pay off past taxes, debts, and expenses incurred before Mr.

Otero became an Equity Owner Member. Nor did the Manager disclose or suggest to Mr. Otero

that the Company had outstanding debts incurred before he became an Equity Owner Member.

       40.     But, in fact, Mr. Otero later discovered that the Manager caused the Company to

incur significant unpaid debts and tax liability before he became an Equity Owner Member,




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 10
 Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 11 of 21




including a substantial unpaid balance that the Company owed to Timbers for past expenses and

taxes owed for 2019.

       41.     The Company incurred these unpaid debts and taxes, in large part, because the

Manager failed or refused to collect Shared Expenses from most other Equity Owner Members,

including Defendant Gidoomal (collectively, the “Defaulting Equity Owners”).

       42.     Rather than look to these Defaulting Equity Owners who were part of the Company

and benefitted from these past expenses, the Manager used around $30,000 of Mr. Otero’s 2020

Shared Expense Payment to pay down the outstanding balance owed to Timbers. Even though the

Company still owed a significant balance to Timbers, the Manager pocketed the rest of the 2020

Shared Expense Payment for itself as a “management fee.”

       43.     Since Mr. Otero became an Equity Owner Member, the Manager has further

plunged the Company into financial distress.

       44.     For example, the Company owes tens of thousands in delinquent property taxes for

fiscal years 2019 and 2020, including penalties and interest assessed and that continues to accrue.

       45.     In addition, Timbers recently filed a Notice of Lien and Notice of Special

Assessment Lien on the Property (the “Lien”), a true and correct copy of which is attached hereto

as Exhibit E and incorporated herein by reference. This Lien is assessed at $141,983.43 owed to

Timbers for unpaid expenses and fees through August 31, 2020. As of the date of this filing, the

Company’s unpaid debt owed to Timbers has only increased and continues to accrue.

       46.     The Manager’s failure to pay expenses and taxes has caused the Company to incur

substantial debts in direct violation of the Operating Agreement. See, e.g., Operating Agreement

¶ 6.01(f) (providing that Manager shall not “encumber, mortgage, or pledge for security the



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 11
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 12 of 21




Property of the Company nor any Member’s interest in the Company; nor shall Manager have

authority to incur debt in the name or for the responsibility of the Company, directly or

contingently….”).

       47.     In addition, the Manager has continued to breach its obligations to collect Shared

Expenses from the Defaulting Equity Owners, including Defendant Gidoomal, since Mr. Otero

became an Equity Owner Member.

       48.     Certain of these Defaulting Equity Owners are or have been directors or advisors

to the Manager and/or its affiliates. The Manager’s failure to collect Shared Expenses from such

insiders—while holding Mr. Otero to his obligation to pay Shared Expenses—constitutes self-

dealing by the Manager in further breach of its fiduciary duties.

D.     Defendants are Unable or Unwilling to Transfer to Mr. Otero the Five Collateral
       Units Free and Clear of All Liens and Encumbrances.

       49.     On multiple occasions throughout 2020, Mr. Otero has sent written notice to the

Manager demanding that the Manager pay the unpaid expenses and taxes owed by the Company

and otherwise comply with the Manager’s contractual and fiduciary duties. Mr. Otero has also

provided written notice to the Manager that the Manager must clear any liens, unpaid debts, and

delinquent taxes before he makes his final purchase payment of $480,000 pursuant to the Offering

Documents.

       50.     The Manager has failed or refused to comply with Mr. Otero’s demands, or cure

the deficiencies he has raised in communications to the Manager. The Manager has also stated

clearly and unambiguously that it does not intend to clear all liens and encumbrances on the

Property and Mr. Otero’s Collateral Units prior to his final purchase payment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 12
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 13 of 21




       51.     For example, on November 1, 2020, Mr. Otero emailed the Manager’s

representative, Rich Keith, stating that the Manager “need[s] to pay off any outstanding balance”

and liens owed by the Company before he releases his final payment, or he would “have no other

choice but to hold off [his] funds.” On behalf of the Manager, Mr. Keith responded, “[a]s for

paying the balances due Timbers et al, at the same time [as your final payment], that is not going

to happen. We are working on that plan but it will not occur before you fund the $480,000.”

       52.     Also, as discussed, the Manager represented and agreed that the “seller” of Mr.

Otero’s five Collateral Units, Defendant Gidoomal, would hold those Units as collateral pending

Mr. Otero’s final purchase payment. However, while in custody of the Collateral Units, Gidoomal

failed to pay any Shared Expenses in breach of Gidoomal’s obligation to pay Shared Expenses

pursuant to Paragraph 5.03 of the Operating Agreement.

       53.     As a result of this failure to pay Shared Expenses, certain Equity Owner Members

who complied with their obligations to pay Shared Expenses have brought a lawsuit against,

among others, the Manager and Gidoomal styled W2 Kauai, LLC et al. v. Lifestyle Asset

Management, LLC et al., Civil No. 1:20-cv-01430-NRN, in the U.S. District Court for the District

of Colorado. The plaintiffs in that lawsuit seek to redeem the Defaulting Equity Owners’

membership units in the Company pursuant to Paragraph 5.03 of the Operating Agreement. They

also allege equitable rights and interests in the Defaulting Equity Owners’ units, including the five

Collateral Units held by Gidoomal.

       54.     Mr. Otero is ready, willing, and able to pay the final purchase payment of $480,000

pursuant to the Offering Documents to complete his acquisition of the Collateral Units. He further




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 13
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 14 of 21




tenders or offers to tender the $480,000 payment into the registry of the Court pending a transfer

of the five Collateral Units to him free and clear of all liens and encumbrances of any kind, if ever.

       55.     However, at present, Defendants have clearly and unequivocally repudiated and/or

breached their obligations under the Offering Documents and Colorado law, including without

limitation the obligations to pay and collect Shared Expenses, to not allow unpaid debts, liens, or

taxes to accrue, and to transfer the Collateral Units to Mr. Otero “fully paid and non-assessable

free and clear of all liens and encumbrances of any kind.” Ex. C (Subscription Agreement ¶ 6)

(emphasis added).

       56.     The Manager’s foregoing acts and omissions have deprived Mr. Otero of his rights

under the Offering Documents and Colorado law. Moreover, the Manager has endangered the

Company and Mr. Otero’s interests therein by, among other things, failing to collect amounts

expressly and unambiguously owed to the Company by the Defaulting Equity Owners,

encumbering the Property and Collateral Units with substantial debts and unpaid taxes, and

damaging the Company’s relationship and reputation with Timbers.

                                      CAUSES OF ACTION

                      Count I: Breach of Contract (Against the Manager)

       57.     Plaintiff incorporates by reference the allegations set forth in all preceding and

below paragraphs as if fully set forth herein.

       58.     Plaintiff and the Manager entered into valid and enforceable contracts, including

the Offering Documents, the Operating Agreement, the Management Authority, the Subscription

Agreement, and the Addendum.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 14
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 15 of 21




       59.     To date, Plaintiff has fully and/or substantially performed his obligations under

these agreements with the Manager, as further described in paragraphs above.

       60.     Mr. Otero is also ready, willing, and able to make the final purchase payment under

the Offering Documents. He further tenders or offers to tender the $480,000 payment into the

registry of the Court subject to resolution, if ever, of the Manager’s prior material breaches and/or

anticipatory repudiation of its obligations under the Offering Documents, including its obligation

clear of all liens and encumbrances of any kind on the Property, the Company, and the Collateral

Units before transferring the same to Mr. Otero.

       61.     The Manager has breached and/or repudiated its obligations under its agreements

with Plaintiff. As further described above, the Manager’s breaches include without limitation

failing to collect the Quarterly Shared Expenses from the Defaulting Equity Owners; failing to

timely pay expenses and taxes on the Property; allowing unpaid debts and taxes to accrue on the

Property; and failing or refusing to clear all liens and encumbrances on the Property, Company,

and Collateral Units to be transferred to Mr. Otero.

       62.     As a proximate result of the foregoing breaches, Plaintiff has suffered and continue

to suffer damages in an amount to be determined at trial. In addition to recover of such damages,

Plaintiff seeks declaratory relief, specific performance of the Manager’s obligations outlined

herein, reasonable and necessary attorney’s fees, and all other equitable relief to which Plaintiff

may be entitled.

          Count II: Breach of Good Faith and Fair Dealing (Against the Manager)

       63.     Plaintiff incorporates by reference the allegations set forth in all preceding and

below paragraphs as if fully set forth herein.



PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 15
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 16 of 21




       64.     Plaintiff and the Manager entered into valid and enforceable contracts, including

the Offering Documents, the Operating Agreement, the Management Authority, the Subscription

Agreement, and the Addendum.

       65.     Under Colorado law, the Manager owes Plaintiff a contractual duty of good faith

and fair dealing in discharges its contractual obligations under the parties’ contracts.

       66.     To date, Plaintiff has fully and/or substantially performed his obligations under

these agreements with the Manager, as further described in paragraphs above.

       67.     Mr. Otero is also ready, willing, and able to make the final purchase payment under

the Offering Documents. He further tenders or offers to tender the $480,000 payment into the

registry of the Court subject to resolution, if ever, of the Manager’s prior material breaches and/or

anticipatory repudiation of its obligations under the Offering Documents, including its obligation

clear of all liens and encumbrances of any kind on the Property, the Company, and the Collateral

Units before transferring the same to Mr. Otero.

       68.     The Manager has breached and/or repudiated its contractual duties of good faith

and fair dealing owed to Plaintiff. As further described above, the Manager’s breaches include

without limitation failing to collect the Quarterly Shared Expenses from the Defaulting Equity

Owners; failing to timely pay expenses and taxes on the Property; allowing unpaid debts and taxes

to accrue on the Property; and failing or refusing to clear all liens and encumbrances on the

Property, Company, and Collateral Units to be transferred to Mr. Otero.

       69.     As a proximate result of the foregoing breaches, Plaintiff has suffered and continue

to suffer damages in an amount to be determined at trial. In addition to recover of such damages,

Plaintiff seeks declaratory relief, specific performance of the Manager’s obligations outlined



PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 16
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 17 of 21




herein, reasonable and necessary attorney’s fees, and all other equitable relief to which Plaintiff

may be entitled.

                      Count III: Breach of Contract (Against Gidoomal)

       70.     Plaintiff incorporates by reference the allegations set forth in all preceding and

below paragraphs as if fully set forth herein.

       71.     Plaintiff and Defendant Gidoomal entered into and agreed to be bound by the terms

of the Operating Agreement, which is a valid and enforceable contract. In addition, Plaintiff and

the Manager acting on behalf or for the benefit of Gidoomal entered into the Subscription

Agreement and Addendum regarding Plaintiff’s purchase of membership units held by Gidoomal.

       72.     To date, Plaintiff has fully and/or substantially performed his obligations under

these agreements with Gidoomal, as further described in paragraphs above.

       73.     Mr. Otero is also ready, willing, and able to make the final purchase payment under

the Offering Documents. He further tenders or offers to tender the $480,000 payment into the

registry of the Court subject to resolution, if ever, of Gidoomal’s prior material breaches and/or

anticipatory repudiation of Gidoomal’s obligations under the Offering Documents, including the

obligation to pay Shared Expenses owed in connection with the Collateral Units prior to the

transfer of the Units to Mr. Otero.

       74.     Gidoomal has breached and/or repudiated Gidoomal’s obligations under the

Operating Agreement and Offering Documents. As further described above, Gidoomal’s breaches

includes failure to pay Quarterly Shared Expenses owed under Paragraph 5.03 of the Operating

Agreement on the Collateral Units, and failure to hold the Collateral Units as collateral pending

Mr. Otero’s final purchase payment.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 17
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 18 of 21




        75.    As a proximate result of the foregoing breaches, Plaintiff has suffered and continue

to suffer damages in an amount to be determined at trial. In addition to recover of such damages,

Plaintiff seeks declaratory relief, specific performance of Gidoomal’s obligations outlined herein,

reasonable and necessary attorney’s fees, and all other equitable relief to which Plaintiff may be

entitled.

                 Count IV: Breach of Fiduciary Duty (Against the Manager)

        76.    Plaintiff incorporates by reference the allegations set forth in all preceding and

below paragraphs as if fully set forth herein.

        77.    A fiduciary relationship exists and has existed between Plaintiff and the Manager

at all relevant times in this case, including throughout the duration of the Manager’s wrongful

conduct at issue. That fiduciary relationship imposes on the Manager a number of fiduciary duties

that it owes to Plaintiff and the Company, including without limitation the duty of care, the duties

to act competently and diligently in relation to the Company’s business, the duty of loyalty, and

the duty to refrain from self-dealing and competition with the Company.

        78.    The Manager has breached and continues to breach its fiduciary duties owed to

Plaintiff and the Company. As further described above, the Manager’s breaches include without

limitation failing to collect the Quarterly Shared Expenses from the Defaulting Equity Owners;

failing to require “insider” Defaulting Equity Owners to pay Shared Expenses, while holding

Plaintiff to his obligations to pay under the Offering Documents; failing to timely pay expenses

and taxes on the Property; allowing unpaid debts and taxes to accrue on the Property; and failing

or refusing to clear all liens and encumbrances on the Property, Company, and Collateral Units to

be transferred to Mr. Otero.



PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 18
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 19 of 21




       79.      As a proximate result of the foregoing breaches, Plaintiff has suffered and continue

to suffer damages in an amount to be determined at trial. In addition to recover of such damages,

Plaintiff seeks declaratory relief, specific performance of the Manager’s obligations outlined

herein, reasonable and necessary attorney’s fees, and all other equitable relief to which Plaintiff

may be entitled.

                   Count V: Declaratory Judgment (Against Both Defendants)

       80.      Plaintiff incorporates by reference the allegations set forth in all preceding and

below paragraphs as if fully set forth herein.

       81.      Plaintiff has alleged actual controversies between himself, the Manager, and

Defendant Gidoomal regarding their respective rights and obligations under the Offering

Documents.

       82.      Plaintiff requests a judicial declaration, under 28 U.S.C. § 2201 that the parties have

the following rights and obligations under the Offering Documents and/or Colorado law:

             a. Plaintiff has no obligation to pay, and is not in breach of the Offering Documents

                for not paying, the $480,000 final purchase payment referenced in the Addendum,

                unless and until all liens and encumbrances of any kind on the Property and the

                Collateral Units are paid, cleared, and/or removed.

             b. The Manager or Gidoomal must pay all Shared Expenses owed under Paragraph

                5.03 of the Operating Agreement on each of the Collateral Units before the transfer

                of the Collateral Units to Plaintiff.

       83.      This Court may declare the rights and other legal relations of any interested party

seeking declaratory judgment, whether or not further relief is or could be sought. Any such



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 19
  Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 20 of 21




declaration shall have the force and effect of final judgment or decree. 28 U.S.C. § 2201(a).

Plaintiff requests a judicial decree as detailed in the foregoing paragraph. Plaintiff further requests

his reasonable attorney’s fees incurred in pursuing this action.

                                  CONDITIONS PRECEDENT

       84.     All conditions precedent to Plaintiff’s claims for relief have been performed, have

occurred, or are excused or waived.

                                         JURY DEMAND

       85.     Plaintiff hereby demands a trial by jury on any contested issues of material fact.

Plaintiff tenders the requisite jury fee to the Clerk of the Court.

                                      PRAYER FOR RELIEF

               Plaintiff prays for judgment from this Court as follows:

       a.      actual, consequential, expectation, and/or restitution damages;

       b.      declaratory relief as detailed above;

       c.      specific performance of Defendants’ obligations under the applicable contracts as
               outlined above and herein;

       d.      any other equitable relief, including without limitation rescission (in whole or in
               part), estoppel, and disgorgement of profits, that Plaintiff shows himself to be
               entitled to;

       e.      reasonable and necessary attorneys’ fees and costs;

       f.      pre- and post-judgment interest; and

       g.      all other relief that this Court finds just or equitable.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 20
 Case 1:20-cv-03760 Document 1 Filed 12/22/20 USDC Colorado Page 21 of 21




DATED: December 22, 2020          Respectfully submitted,

                                  /s/ Edward Jason Dennis
                                  Edward Jason Dennis
                                  Texas Bar No. 24045776
                                  jdennis@lynnllp.com
                                  Patrick Disbennett
                                  Texas Bar No. 24094629
                                  pdisbennett@lynnllp.com
                                  LYNN PINKER HURST & SCHWEGMANN, LLP
                                  2100 Ross Avenue, Suite 2700
                                  Dallas, Texas 75201
                                  214-981-3837 – Direct
                                  214-981-3839 – Fax

                                  Counsel for Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT                                      PAGE 21
